

116 S4692 IS: Give Useful Information to Define Effective Compliance Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4692IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Lankford (for himself, Mr. Tillis, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to provide procedures for guidance issued by the Bureau of Consumer Financial Protection, and for other purposes.1.Short titleThis Act may be cited as the Give Useful Information to Define Effective Compliance Act or the GUIDE Compliance Act.2.Procedures for Bureau guidanceSection 1022(b) of the Consumer Financial Protection Act of 2010 is amended by adding at the end the following:(5)Procedures for Bureau guidance(A)DefinitionsIn this paragraph—(i)the term Bureau means—(I)the Director of the Bureau;(II)the Deputy Director of the Bureau; and(III)any employee of the Bureau described in section 1013(a)(1)(B); and(ii)the term guidance—(I)means—(aa)an agency statement of general applicability and future effect, other than a regulatory action, that sets forth a policy on a statutory, regulatory, or technical issue or an interpretation of a statutory or regulatory issue; and(bb)any written interpretive rule, bulletin, statement of policy, letter, examination manual, frequently asked question, notice, directive, news release, blog post, small entity compliance guide, or other authoritative document issued by the Bureau regarding compliance with a Federal consumer financial law; and(II)does not include—(aa)a purely internal Bureau policy;(bb)a law enforcement communication such as a complaint, consent order, judgment, legal opinion, warning letter, investigatory letter, notice of hearing, civil investigative demand, subpoena, no-action letter, advisory opinion, or any request in lieu of the foregoing;(cc)an individualized supervisory communication such as a supervisory letter, report of examination, memorandum of understanding, board resolution, matter requiring attention, or individualized communication or agreement pursuant to the supervisory authority of the Bureau; or(dd)a decision issued under subtitle E.(B)Guidance requirementsThe Director shall issue guidance that is necessary or appropriate to enable the Bureau to carry out Federal consumer financial law, including facilitating compliance with such law.(C)Rulemaking(i)Proposed ruleNot later than 18 months after the date of enactment of this paragraph, the Bureau shall publish in the Federal Register and on the website of the Bureau a proposed rule defining—(I)each type of guidance the Bureau shall provide;(II)the criteria the Bureau shall use for selecting each type of guidance;(III)the process and timelines for requests for guidance;(IV)the time periods for the response of the Bureau to a request for each type of guidance; and(V)a process for amending or revoking guidance issued under the rule, including a process for public input on any proposal to amend or revoke guidance, unless the Bureau determines public input is not required due to public exigency.(ii)Final ruleNot later than 1 year after the date on which the proposed rule described in clause (i) is published, the Bureau shall publish a final rule based on the proposed rule.(D)Reliance on Bureau guidanceNo person shall be held liable for any act done or omitted in good faith in conformity with any applicable guidance from the Bureau or any predecessor agency that was in effect at the time of the act or omission, even if the guidance is later revoked, amended, or rendered inconsistent by guidance or action by the Bureau or a determination by a court of competent jurisdiction.(E)Development of a penalty matrix(i)Proposed ruleNot later than 18 months after the date of the enactment of this subparagraph, the Bureau shall publish in the Federal Register and on the website of the Bureau a proposed rule establishing guidelines for determining the size of any civil monetary penalties issued by the Bureau based on the severity of the actionable conduct in violation of a Federal consumer financial law and the level of culpability. The regulations prescribed under this paragraph shall, to the extent possible, align with any chart, matrix, rule, or guideline published by the Office of the Comptroller of the Currency, the Corporation, or the Board of Governors.(ii)Final ruleNot later than 1 year after the date on which the proposed rule described in clause (i) is published, the Bureau shall publish a final rule based on the proposed rule..